Plaintiff in error was convicted of manslaughter in the first degree, and his punishment assessed at fifteen years in the penitentiary. On the 8th day of September, 1913, he was duly sentenced, and was placed in the penitentiary to undergo said punishment. This is the second appeal in this case. See Jeffriesv. State, 9 Okla. Cr. 573, 132 P. 823.
Since the appeal was taken, and before the final submission of the cause, suggestion of the death of plaintiff in error has been made, and the same called to the attention of the court by the Attorney General.
In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death. Yota v. State, 10 Okla. Cr. 26, 133 P. 257;High v. State, post, 146 P. 1197. *Page 412 
It is therefore adjudged and ordered that all proceedings in this prosecution be abated. The record is remanded, with direction to the district court of Garvin county to enter its appropriate order to that effect.
FURMAN and ARMSTRONG, JJ., concur.